                            U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                           Chicago District Office
                                                                                         JCK Federal Building
                                                                                   230 S. Dearborn, Suite 2920
Justin Mulaire                                                                             Chicago, IL 60604
Direct dial: 312-872-9666                                                            Website: www.eeoc.gov
justin.mulaire@eeoc.gov


                                                July 21, 2021

The Hon. William C. Griesbach
Eastern District of Wisconsin - Green Bay
Jefferson Court Building
125 S. Jefferson Street – Room 102
Green Bay, WI 54301-4541

                     RE:     EEOC v. Wal-Mart Stores East, LP
                             Case No. 1:17-cv-00070

Dear Judge Griesbach:

        The EEOC writes to propose a briefing schedule for post-trial motions. Following the
verdict on Thursday, July 15, 2021, the EEOC suggested that its motion for equitable relief
follow the same briefing schedule as Walmart’s post-trial motions, whose deadline we
anticipated would be triggered by the forthcoming entry of judgment. As the Court determined
on July 16, 2021, that judgment will not be formally entered until after further motion practice,
the EEOC respectfully requests that a briefing schedule be set:

Post trial-motions by either party (Rule 50, 59, equitable relief): August 27, 2021
Responses:     October 1, 2021
Replies:       October 15, 2021

       As the Court noted on July 15th, whether an evidentiary hearing is needed can be
determined at a later date, if it appears based on the papers that there are disputes of fact that
warrant it.

        The undersigned consulted counsel to Defendant about setting a briefing schedule.
Defendant indicated that it prefers not to set a briefing schedule at this time but instead to request
a status conference to revisit whether to proceed in the manner discussed on July 15th.


                                                Sincerely,

                                                 s/Justin Mulaire
                                                U.S. Equal Employment Opportunity Commission
                                                230 S. Dearborn St., Ste. 2920
                                                Chicago, IL 60604
                                                312-872-9666
                                                justin.mulaire@eeoc.gov




            Case 1:17-cv-00070-WCG Filed 07/21/21 Page 1 of 1 Document 238
